Citation Nr: 9926044	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  97-24 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to an increased rating for lumbosacral strain 
with L1 lipping, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to 
September 1985. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in November 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 


FINDINGS OF FACT

1.  There is no competent medical evidence of record to 
demonstrate a nexus between any disease or injury during 
service, including second degree right ankle sprain, and the 
veteran's current right ankle disorder.

2.  The veteran's service-connected lumbosacral strain is 
manifested by chronic recurrent low back strain and sprain, 
flexion to 75 degrees with pain, extension to 20 degrees with 
pain, left and right lateral flexion to 20 degrees with 
moderate pain, and left and right rotation to 30 degrees, 
with pain on motion of the spine on all measures except for 
rotation. 

3.  The veteran's lipping of the antero-superior aspect of 
the vertebral margin on the L1 lumbar vertebra associated 
with service-connected lumbosacral strain is a demonstrable 
deformity of the lumbar spine. 



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals of a right ankle injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular criteria for a 20 percent rating for 
lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5295 (1998). 

3.  The schedular criteria for an additional 10 percent 
rating for demonstrable deformity of a vertebral body (L1 
lipping) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5285 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection: Residuals of Right Ankle Injury

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 
Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). 

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  See Savage 
v. Gober, 10 Vet. App. 488, 497-98 (1997).  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
Id.  If the chronicity provision does not apply, a claim may 
still be well grounded on the basis of 38 C.F.R. § 3.303(b) 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id. at 498.  

The veteran contends that he currently has a right ankle 
disorder, and that the evidence of record is sufficient to 
raise reasonable doubt as to whether this disorder is 
etiologically related to service.  On his Application for 
Compensation in March 1996, the veteran reported that in 
service he incurred a right ankle injury in 1984 or 1985.  He 
contends that this right ankle injury "has progressively 
deteriorated over the years," requiring two surgeries.  

Service medical records reflect that in November 1984 the 
veteran reported that he stepped in a hole and injured his 
right ankle, diagnosed as a second degree sprain of the right 
ankle.  Two days later, he re-injured his right ankle going 
down stairs; this injury was manifested by moderate swelling 
and tenderness; the assessment was mechanical sprain.  The 
service separation examination in September 1985 is negative 
for complaints, findings, or a diagnosis pertaining to a 
right ankle disorder; the veteran's feet and lower 
extremities were assessed as normal.  

There is no competent medical evidence of record to 
demonstrate a nexus between the currently-diagnosed right 
ankle disorder and right ankle sprain in service.  The 
medical evidence reflects that the veteran's current right 
ankle condition was diagnosed many years after service, 
specifically private treatment records dated in 1996 and a VA 
orthopedic examination in September 1996 first diagnosed a 
right ankle disorder.  There is no competent medical evidence 
of record, including a medical nexus opinion, to demonstrate 
a nexus between the veteran's currently-diagnosed right ankle 
condition and service or right ankle sprain during service, 
or to the reported continuous post-service right ankle 
symptomatology.  For this reason, the Board must find the 
veteran's claim of entitlement to service connection for 
residuals of a right ankle injury to be not well grounded.  
38 U.S.C.A. § 5107(a). 

The Board notes that Dr. Myers, in a May 1997 letter, 
recorded a history from the veteran which included: an ankle 
injury (inaccurately recorded as 3rd degree tear of the 
lateral ligaments) in service in 1984; a surgery which left 
the veteran's right ankle weak; and his conclusion that the 
veteran had been disabled since February 1996.  The Court has 
held, however, that evidence such as this, which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

The Board recognizes that the veteran may believe that his 
current right ankle condition is causally related to service 
or a right ankle sprain during service in 1984, and, more 
specifically, that a right ankle injury in service "was 
severe enough to result in the weakening of the tendon" and 
"probably tore more than a tendon" and that this condition 
"deteriorated" after service until it was operated on.  
However, while it is true that a lay witness is competent to 
testify as to visible symptoms or manifestations of a disease 
or disability, it is the province of health care 
professionals to enter conclusions which require medical 
opinions, such as an opinion as to the relationship between a 
current disability and service.  As a result, while the 
veteran is competent to testify regarding right ankle 
symptomatology experienced during service, and at any time 
thereafter, the veteran's lay opinion regarding the 
relationship between such symptomatology and his current 
right ankle disorder does not present a sufficient basis upon 
which to find this claim to be well grounded.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In determining that the veteran's claim for service 
connection is not well grounded, the veteran's claim is being 
decided on a different legal basis than used by the RO, 
specifically a denial because the claim is not well grounded 
rather than because the preponderance of the evidence is 
against the claim.  The veteran has not been prejudiced by 
the Board's decision.  The RO simply accorded him a broader 
standard of review than the evidence warranted.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

As the veteran's claim does not even cross the threshold of a 
being a well-grounded claim, a weighing of the merits of this 
claim is not warranted, and the reasonable doubt doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board notes the contention raised by the 
veteran's representative that the September 1996 VA 
compensation examination is inadequate because there is no 
evidence the examiner had reviewed the veteran's complete 
medical history.  As the veteran has not presented a well-
grounded claim, however, the duty to assist the veteran, to 
include an additional VA compensation examination, does not 
arise.  See Brewer v. West, 11 Vet. App. 228, 235 (1998). 

The Board also notes that a request was made to Texas County 
Memorial Hospital for 1996 records of treatment.  During a 
personal hearing in January 1999 before the undersigned 
member of the Board, sitting at St. Louis, Missouri, the 
veteran testified that after service separation, beginning in 
about 1987, he had been treated at Texas County Memorial 
Hospital several additional times for his right ankle, and 
that he would try to obtain these hospital treatment records 
and submit them to VA.  The claim was held open for 60 days 
awaiting the receipt of such records, and no records were 
received.  At the personal hearing, the veteran was advised 
that his claim lacked medical evidence relating the right 
ankle injury in service to his current right ankle disorder 
in order to establish a well-grounded claim.  The Board has 
thus fulfilled its obligation to inform the veteran what is 
necessary to complete his application for service connection.  
See Robinette, 8 Vet. App. at 80.  


II. Increased Rating: Lumbosacral Strain

Initially, the Board notes that the veteran has presented a 
claim for increased rating for service-connected lumbosacral 
strain that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  The Court has held that an allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

Diagnostic Code 5295 provides that for lumbosacral strain 
with characteristic pain on motion, a 10 percent rating is 
warranted.  For lumbosacral strain with muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in the standing position, a 20 percent rating is 
warranted.  For a severe lumbosacral strain, manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, a marked limitation of forward bending in 
the standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a 40 percent rating is warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5285 provides that for residuals of fracture 
of the vertebra, without cord involvement, with abnormal 
mobility requiring a neck brace, a 60 percent rating is 
warranted; other cases will be rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  38 C.F.R. 
§ 4.71a.

Effective from September 1985, service connection has been 
established for lumbosacral strain, rated as 10 percent 
disabling.  In March 1996, the veteran submitted a claim for 
increased rating for his service-connected lumbosacral 
strain.

During a VA compensation examination in September 1996, the 
veteran reported that he was not sure how his back was 
injured and could not describe any acuity of injury.  He 
reported that he had low back pain, which is easily strained 
and stressed, and he could not lift much.  Physical 
examination of the spine revealed flexion to 75 degrees with 
pain, extension to 20 degrees with pain, left and right 
lateral flexion to 20 degrees with moderate pain, and left 
and right rotation to 30 degrees.  X-rays of the lumbosacral 
spine revealed slight bony lipping of the antero-superior 
aspect of the vertebral margin on the first lumbar vertebra.  
The diagnosis was chronic recurrent low back strain and 
sprain with some minimal lipping of the first lumbar 
vertebra.  

A May 1997 letter by David Myers, D.O., reflects that he 
first treated the veteran for his back in 1994, the veteran 
gave a history of having worked as a logger and in a shoe 
factory prior to 1996, and the veteran was taking medication 
daily for pain.  

At a personal hearing in January 1999 before the undersigned 
member of the Board, sitting at St. Louis, Missouri, the 
veteran testified that: he could not lift much; there was 
sometimes pain associated with bending; he had muscle spasms 
of the mid-to-low back; he had to leave work 3 or 4 times due 
to his back; he was taking Tylenol; Dr. Myers had treated him 
for his back, including with a TENS unit; and he had not 
received treatment since about 1996.   

In this veteran's case, the evidence reflects flexion to 75 
degrees, extension to 20 degrees, left and right lateral 
flexion to 20 degrees, and left and right rotation to 30 
degrees, with pain on motion of the spine on all measures 
except for rotation.  The evidence also reflects that the 
veteran's low back strain or sprain is chronic and recurrent, 
as reported by the veteran.  In accordance with the holding 
of the Court in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Board recognizes that pain or weakness may result in 
additional functional limitation, and the Board has noted the 
veteran's subjective complaints of low back pain and weakness 
with activity.  See 38 C.F.R. § 4.40, 4.45.  Though muscle 
spasm has not been observed on recent examination, the 
veteran testified that he experienced muscle spasms of the 
mid-to-low back, and had treated his back disability with 
medication and a TENS unit.  Though the evidence of record 
does not demonstrate unilateral loss of lateral spine motion 
in the standing position, it does show limitation of left and 
right lateral flexion with pain on motion of the spine on all 
measures except for rotation.  Considering the veteran's 
functional limitation due to pain, the Board finds that his 
low back disability - which is manifested by chronic 
recurrent low back strain and sprain, flexion to 75 degrees 
with pain, extension to 20 degrees with pain, left and right 
lateral flexion to 20 degrees with moderate pain, and left 
and right rotation to 30 degrees, with pain on motion of the 
spine on all measures except for rotation - more nearly 
approximates the rating criteria for a 20 percent rating 
under Diagnostic Code 5295.  38 C.F.R. § 4.7; DeLuca, 8 Vet. 
App. 202.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  Diagnostic Code 5292 provides for a 
disability rating based on limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a.  However, VAOPGCPREC 09-98 
provides that a diagnostic code for range of motion may be 
considered only where musculoskeletal disability is rated 
under a specific diagnostic code that does not appear to 
involve limitation of motion.  A rating under Diagnostic Code 
5292 (limitation of motion of the lumbar spine) is not 
warranted in this veteran's case, as Diagnostic Code 5295 
involves rating on the basis of characteristic pain on motion 
(10 percent rating), loss of lateral spine motion (20 percent 
rating), and abnormal mobility on forced motion (30 percent 
rating). 38 C.F.R. § 4.71a. 

As the evidence of record demonstrates, the veteran's 
service-connected lumbosacral strain is primarily manifested 
by chronic recurrent low back strain and sprain, limitation 
of motion with pain on motion, and lipping of the antero-
superior aspect of the vertebral margin on the first lumbar 
vertebra.  The Board has considered Diagnostic Code 5285, 
which specifically provides that residuals of fracture of the 
vertebra (which, as in this veteran's case, do not involve 
the spinal cord, or abnormal mobility requiring a neck brace) 
will be rated in accordance with definite limited motion or 
muscle spasm, and a 10 percent rating will be added for 
demonstrable deformity of vertebral body.  While the evidence 
in this veteran's case does not demonstrate a vertebral 
fracture, it does reflect that the veteran has L1 lipping, 
which has previously been established to be a part of the 
veteran's service-connected lumbosacral strain.  The Board 
finds that this L1 lipping is a demonstrable deformity of the 
vertebral body, which warrants adding a 10 percent rating 
under Diagnostic Code 5285.  38 C.F.R. § 4.71a. 



ORDER

The veteran's claim of entitlement to service connection for 
residuals of a right ankle injury having been found to be not 
well grounded, the appeal is denied.

A 20 percent rating for lumbosacral strain is granted, 
subject to the governing criteria for the payment of monetary 
awards. 

An additional 10 percent rating for demonstrable deformity 
(L1 lipping) of a vertebral body is granted.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

